Citation Nr: 1136030	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, post meniscectomy.  

2.  Entitlement to service connection for a right hip disorder to include as secondary to right knee, post meniscectomy.  

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board observes that the RO only adjudicated the issue of entitlement to service connection for a right knee disorder.  However, in light of the medical evidence submitted in support of the claim as described in detail below, the Board finds that the issue of entitlement to service connection for a left knee disorder is also on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A hearing was held on June 20, 2011, by means of video conferencing equipment with the appellant in St. Paul, Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).  

By way of an April 2011 statement, the Veteran withdrew the issue of entitlement to service connection for a psychiatric disorder.  38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain service treatment clinical records, to obtain a VA examination, and adjudicate an intertwined issue.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Here, the Veteran has contended that his current right knee disorder is related to an injury incurred during his period of active military duty.  He explained that he injured his right knee during service, but that medical personnel mistakenly referred to his left knee as being injured.  The service treatment records note that the Veteran experienced a twisting injury to the leg.  In another record, it was noted that the Veteran injured his left knee while skiing.  The Veteran testified that he has no problems with his left knee and presented a lay statement from a fellow serviceman who reportedly witnessed the Veteran's right leg in a cast.  The Veteran initially stated that he was treated at the Beaufort MCAS for his right knee injury.  The RO requested inpatient clinical records from the Beaufort MCAS, but received a negative response.  The Veteran was notified of the response and in a March 2010 statement, the Veteran asserted that he was hospitalized at the nearby naval hospital in Parris Island, South Carolina during the same time frame.  The RO did not request these identified records.  Based on the foregoing, the Board finds that that there may be additional service treatment records that are not associated with the claims file and could support the Veteran's assertion that he injured his right knee during active duty.  Cf. Gifford v. Brown, 6 Vet. App. 269, 270 (1994) (noting that clinical records from the Naval Hospital in Da Nang, Vietnam, indicated the veteran was diagnosed with a gunshot wound of his right thigh but all subsequent service medical records described treatment for a gunshot wound of the left thigh).  Thus, additional efforts should be undertaken to attempt to obtain any additional service-related records.

In addition, the Veteran was afforded a VA examination in May 2008 with respect to his claims for service connection for a right knee disorder and service connection for a right hip disorder.  The VA examiner opined that the present right knee condition was less likely as not caused by or a result of injury in service.  The examiner noted that the Veteran was very clear that his problem was with his right knee and not the left knee.  Records, however, state on several occasions that the knee condition during service involved the left knee.  Given the discrepancy, the examiner concluded that service connection was less likely than not.  However, as noted above, this case is being remanded for additional service treatment clinical records.  If there are additional records received identifying treatment for the right knee, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's right knee disorder and right hip disorder.  

Furthermore, regardless of whether additional records are received, the Board finds that a VA examination should be obtained with respect to the Veteran's left knee.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran has explained that he has no problems with his left knee, the service treatment records and post-medical evidence of record indicate otherwise.  In private treatment records dated in 2002, the Veteran stated that he injured his left knee many years ago while skiing.  The records reveal complaints of left knee pain and a diagnosis of a torn left medial meniscus.  Although the Veteran has requested service connection for a right knee disorder, he initially requested service connection for a left knee disorder.  In light of the medical evidence submitted, the Board finds that the issue of entitlement to service connection for a left knee disorder is also on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the evidence above, the Board finds that a VA examination and medical opinion should be obtained for the purpose of determining the nature and etiology of any left knee disorder that may be present.

Finally, the Board notes that a decision on the claim for service connection for a right knee disorder could change the outcome of the Veteran's claim for service connection for a right hip disorder to include as secondary to the right knee disorder.  As such, the claim for service connection for a right knee disorder is inextricably intertwined with the claim for service connection for a right hip disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), or other appropriate location, to make a specific request for clinical records of the Veteran.  These efforts should include requesting clinical records documenting the Veteran's treatment for a knee injury at the Parris Island Naval Hospital.  Associate any obtained records with the claims file.  Continue efforts to obtain the records until such time as it is determined that the records do not exist or further efforts to obtain the records would be futile.  If the records are not obtained, associate with the claims file documentation of all efforts to obtain the records and negative replies received in response to those efforts.  The Veteran should be notified of any negative response.  

2.  Then, if, and only if, additional records show treatment for the right knee or some such other evidence that may relate a current right knee disorder to the Veteran's period of active duty, the RO/AMC should schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to ascertain the nature and likely etiology of right knee disorder and right hip disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should identify all current right knee disorders.  For each diagnosis identified, the examiner should state the likelihood (likely, unlikely, or at least as likely as not) that the disorder had its onset in service or that it is otherwise causally or etiologically related to the Veteran's military service.

The examiner should also express an opinion as to whether it is at least as likely as not that any right hip disorder is either causally related to or aggravated by the Veteran's right knee disorder.  In rendering the opinion please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should identify all current left knee disorders.  For each diagnosis identified, the examiner should state the likelihood (likely, unlikely, or at least as likely as not) that the disorder had its onset in service or that it is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO including the issue of entitlement to service connection for a left knee disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

